DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on April 12, 2021.  Claims 1-25 are pending in the application.
Status of Objections and Rejections
All objections from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are maintained.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 21-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 21, the limitations:
“detecting, at the second electrode, an oxidation current, wherein the oxidation current is produced from an oxidation reaction of one or more reduced products formed by reduction of the interferent species;

determining, by measuring a difference between the oxidation current and the another oxidation current, concentrations of the interferent species and the analyte species present in the water sample” is not described in the application as filed.

The specification (Fig. 1) describes the method for determining O2 and NH2Cl concentrations.  Fig. 1 shows the output of electrode current 3 is from O2 products like H2O2/intermediates being oxidized, and output of electrode current 5 is from NH2Cl products/intermediates are oxidized.  Then, the method determines:
Z=(Electrode current 3)*w% (here w% is collector 2 efficiency);
B=(Electrode current 5)*u% (here u% is collector 4 efficiency); 
and then:
Diff between Electrode current 1 and Z = NH2Cl concentration estimation;
Diff between Electrode current 1 and B = O2 concentration estimation.
From Fig. 1, the specification explicitly states the difference between electrode currents (1 and Z v. 1 and B) equals to the concentrations of the analyte (NH2Cl) and the interferent (O2), in which Z and B are electrode currents 3 and 5 corrected by the collector efficiencies of electrodes 2 and 4.  Thus, the determination of the concentrations of the analyte (NH2Cl) and the interferent (O2) are based on the current difference between the generator current (i.e., the electrode current 1) and the collector current (i.e., the electrode current 3 or 5 for NH2Cl and O2respectively), not the 
Subsequent claims 2-7 are rejected due to their dependencies on rejected base claim 1.  Subsequent claims 22-25 are rejected due to their dependencies on rejected base claim 21.

Claim(s) 1-7 and 21-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites:
A method, comprising: initiating, via generation of a reduction current at a first  electrode in an electrode array, a reduction reaction for an interferent  species and an analyte species present in a water sample, wherein the electrode array further comprises a second electrode and a third electrode adjacent to, but physically separate from, the first electrode; detecting, at the second  electrode, an oxidation current, wherein the oxidation current is produced from an oxidation reaction of one or more reduced products formed by reduction of the interferent species;  detecting, at the third electrode, another oxidation current, wherein the another oxidation current is produced from another oxidation reaction of one or more reduced products formed by reduction of the analyte species; and determining, by measuring a difference between the oxidation current and the another oxidation current, concentrations of the interferent species and the analyte species present in the water sample; wherein the interferent species is oxygen and the analyte species is monochloramine.  

Claim 21 recites:
a difference between the oxidation current and the another oxidation current, concentrations of the interferent species and the analyte species present in the water sample; wherein the interferent species is oxygen and the analyte species is monochloramine.

Addressing now the “Wands” factors (MPEP 2164.01(a)).
(A) The breadth of the claims: The claims are broad in scope as they claim a method intended to determine concentrations of the interferent species oxygen and the analyte species monochloramine present in the water sample by measuring a difference between the oxidation current (e.g., from the oxidation reaction at the second electrode as claimed in claim 1) and the another oxidation (e.g., from the oxidation reaction at the third electrode as claimed in claim 1).
(B) The nature of the invention: The invention is directed to a method for determining concentrations of oxygen containing species and monochloramine species present in the water sample, by comparing the generator current with the collector current ([0003] lines 12-15).
(C) The state of the prior art: The prior art, Dengler (A.K. Dengler, Microfabricated Collector-Generator Electrode Sensor for Measuring Absolute pH and Oxygen Concentrations, Analytical Chemistry, 2015, page 10556-64, provided in IDS filed on May 14, 2018), teaches a microfabricated collector-generator sensor for parallel 1, there is a straight line showing the proportional relationship between electric currents and concentrations of the target substance, used to measure concentration CA of the target substance A (Kunimatsu, Fig. 2; Col. 11, lines 26-29, 37-38).  Since the target substance A is present in the A+B system at a concentration CA, the electric current value at potential E2 of the target substance A can be determined as I2A from the relational line of Fig. 4 (Kunimatsu, Col. 11, lines 44-47).  Then, the electric current value I2B of the target substance B at potential E2 is determined by subtracting the previously obtained electric current value I2A of the target substance A form the total electric current value I2, and the concentration CB of the target substance B is determined from the relational line of Fig. 5 (Kunimatsu, Col. 11, lines 47-53). 
(D) The level of one of ordinary skill: The level of one of ordinary skill in the art would be knowledgeable of the application of electrical fields to initiating redox reactions on electrodes by applying a potential, and the relationship between the concentration of the interest and the difference between the collector current due to the oxidation 
(E) The level of predictability in the art: While initiating reduction reaction and oxidation reaction on electrodes in an electrochemical cell was a well-developed field at the effective filing time of the invention and so had some measure of predictability, it is unclear (1) how to determine the concentrations of the interferent species monochloramine and the analyte species oxygen by measuring a difference between the oxidation current and the another current; or (2) how to detect an oxidation current at the second electrode that is solely produced from an oxidation reaction of one or more reduced products formed by reduction of the interferent species, while the detected another oxidation at the third electrode that is solely produced from another oxidation reaction of one or more reduced products formed by reduction of the analyte species.  There is no disclosure how the interferent species and the analyte species are selectively oxidized at the second electrode and third electrode.
(F) The amount of direction provided by the inventor: Applicant does not disclose sufficient direction on how to determine concentrations of the interferent species and the analyte species present in the water sample because the specification discloses determining concentrations of oxygen containing species and monochloramine species by comparing the generator current with the collector current ([0003] lines 12-15), i.e., the reduction current v. the oxidation current, but the amended claim 1 claims determining concentrations of the interferent species and the analyte species by measuring an amplitude of the oxidation current and the another oxidation current, i.e., two oxidation currents.
(G) The existence of working examples: Applicant only discloses the method of determining, by comparing the generator current with the collector current, concentrations of oxygen containing species and monochloramine species present in the water sample (Fig. 1; [0003] lines 12-15).  It is unclear how to determine concentrations of the interferent species and the analyte species by measuring an amplitude of the oxidation current and the another oxidation current as claimed.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: For the reason discussed above, which in sum, are that Applicant does not provide guidance as to “determining, by measuring a difference between the oxidation current and the another oxidation current, concentration of the interferent species and the analyte species,” and use of the invention would require undue experimentation and so is not enabled.
Subsequent claims 2-7 are rejected due to their dependencies on rejected base claim 1.  Subsequent claims 22-25 are rejected due to their dependencies on rejected base claim 21.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21-25 has/have been considered but unpersuasive.
Applicant argues the support for “determining, by measuring a difference between the oxidation current and the another oxidation, concentrations of the interference species and the analyte species present in the water sample” is in specification [0024] “subtraction of the collection electrode current (corrected for the collection efficiency) from the current response obtained from the generator electrode the collection electrode current and the generator current (i.e., the current response obtained from the generator electrode), but not between the oxidation current and the another oxidation as claimed.  Thus, this limitation is deemed to be new matter and was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) at the time the application was filed had possession of the claimed invention.
Applicant argues there is no undue experimentation to practice the instant application (page 13, para. 4 to page 14, para. 2).  This argument is unpersuasive because the amended claim(s) 1 and/or 21 does not give sufficient guidance how to determine, by measuring a difference between the oxidation current and the another oxidation, concentrations of the interferent species and the analyte species present in the water sample.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795